Citation Nr: 0944827	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-24 263	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to secondary service connection for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2005 rating action that denied service connection 
for GERD as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

By decision of September 2008, the Board denied service 
connection for GERD as secondary to PTSD.  The Veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  By June 2009 Order, the Court vacated the 
Board's September 2008 decision with respect to the GERD 
issue and remanded the matter to the Board for compliance 
with the instructions contained in a June 2009 Joint Motion 
for Partial Remand of the Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) and the Court's 
Order, the Board finds that all notice and development action 
needed to render a fair decision on the claim on appeal has 
not been accomplished.

In June 2005, a VA physician's assistant rendered an opinion 
as to the relationship between the veteran's GERD and PTSD.  
However, the Court in June 2009 found the June 2005 medical 
report inadequate, in that the examiner failed to opine on 
the issue of whether PTSD aggravated the veteran's GERD.  
Under the applicable criteria, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  See also Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), 
holds that 38 C.F.R. § 3.310(a) authorizes a grant of service 
connection not only for disability caused by a service-
connected disability, but for the extent of additional 
disability resulting from aggravation of a non-service-
connected disability by a service-connected one.  
    
Findings with respect to the matter of additional 
gastrointestinal disability resulting from aggravation of 
that non-service-connected disorder by the service-connected 
PTSD being needed to resolve the claim for secondary service 
connection for GERD on appeal, the Board finds that due 
process of law requires that this matter must thus be 
remanded to the RO to obtain a VA gastrointestinal 
examination by a physician that addresses this matter.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of all records of 
treatment and evaluation of the Veteran for PTSD and 
gastrointestinal disability at the Wichita, Kansas VA Medical 
Center (VAMC) and the Hays, Kansas VA Clinic from April 2009 
to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the 
Wichita, Kansas VAMC and the Hays, Kansas 
VA Clinic copies of all records of 
treatment and evaluation of the Veteran 
for PTSD and gastrointestinal disability 
from April 2009 to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder. 

2.  After the abovementioned medical 
records have been obtained, the RO should 
schedule the Veteran for a VA 
gastrointestinal examination by a 
physician to determine the nature and 
etiology of his current GERD.  The entire 
claims folder must be made available to 
the physician designated to examine the 
Veteran, and the examination report must 
include discussion of his documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should render an 
opinion for the record as to whether it 
is at least as likely as not (i.e., there 
is at least a 50% probability) that any 
currently-diagnosed GERD was caused or 
has been aggravated by the veteran's 
service-connected PTSD.  If aggravation 
of any non-service-connected GERD by the 
service-connected PTSD is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In reaching his 
opinion, the physician should review and 
address the medical evidence of record, 
to specifically include the June 2005 VA 
physician's assistant's report.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).



5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the Veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

